Pee Cukiam.
This is a companion appeal with State v. Poye, ante 326. Pleas were entered and sentences imposed at the same time as in the Poye case. Defendant herein and Pope made identical motions to vacate judgments, and rely on the same facts and legal principles to support the motions. Except for the indictments, sentences and the names of the defendants, the records and briefs in the two appeals are in all material respects the same.
On the authority of the opinion in the Poye case, the judgments entered by Judge Williams and the ruling and order of Judge Burgwyn are
Affirmed.